ORDER

PER CURIAM:
AND NOW, this 13th day of January, 1995, there having been filed with this Court by Richard M. Cipullo his verified Statement of Resignation dated November 11,1994, and reviewed by counsel for respondent on November 28, 1994, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Richard M. Cipullo be and it is hereby accepted and he is DISBARRED ON CONSENT, retroactive to February 4, 1994; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa. R.D.E.
MONTEMURO, J., is sitting by designation.